Case 1:21-cv-01540-PKC-TAM Document 1-3 Filed 03/23/21 Page 1 of 3 PageID #: 35




                        EXHIBIT C
Case 1:21-cv-01540-PKC-TAM Document 1-3 Filed 03/23/21 Page 2 of 3 PageID #: 36


                                                                                 EXHIBIT C


                                         DEATH CERTIFICATE
                                      AUTHORIZATION AGREEMENT
              I, Lilly Segal, hereby authorize and direct my personal representative, family members or
     any other person with responsibility for my affairs at the time of my death to obtain and provide to
     Gila Silber ("Purchaser''), or her agents, lenders or assigns, an original death certificate(s) and/or
     any other document(s) necessary to process a claim for benefits under life insurance policy
     number 93 972826 issued by The John Hancock life Insurance Company ("Life Insurance
     Company") on March 5, 2008, or any other successor coverage life insurance policy issued due
     to conversion or carrier change, owned by The Lilly Segal Family Trust #1 dated January 18,
     2008 (the "Trust").

             In the event the above individuals or persons fail or refuses to provide a death certificate
     and/or other documents as contemplated above, then this authorization may be used by the
     Purchaser, her agents, lenders or assigns to obtain a death certificate and/or such other
     documents contemplated above, notwithstanding that it may contain confidential information
     otherwise protected from dissemination under any state or federal law, directly from the
     appropriate governmental agency.

             This authorization has been executed freely and voluntarily and in consideration of the
     benefits that will have been received by the trust that owns the above specified life insurance
     policy insuring my life in connection with the sale arrangement between the Trust and the
     Purchase.
       :!-vL'-1v).((
     Signature




                        )
                        )ss.


                                                              '\2\,��\___
     County of--l���----1

     On  t� k�\;..             before me,    "?', �--                                (Notary Public),
     personally appeared     l, \lJ  S,<'�;;Ji                       (Signer),


     □
     �       personally known to me
             proved to me on the basis of satisfactory evidence

     to be the person whose name is subscribed to the within instrument and acknowledged to me that
     he/she/they executed the same in his/her/their authorized capacity, and that by his/her/their
     signature on the instrument the person, or the entity upon behalf of which the person acted,
     executed the instrument.

     Witness my hand and official seal.                           E.ALAN
                                                      NOTARY PUBLIC. STATE OF t�EW
                                                              No. 02RU6096h 1


      ,q � QJL___
                                                             Qum1ried in
                                                         Term Expires August
     Notary Pili
                                DEATH CERTIFICATE AUTHORIZATION AGREEMENT

                                                    Page I of I
Case 1:21-cv-01540-PKC-TAM Document 1-3 Filed 03/23/21 Page 3 of 3 PageID #: 37


                                                                  EXHIBIT C
